Citation Nr: 0207462	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  94-32 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating for hypertension greater 
than 30 percent before April 11, 2001 and greater than 60 
percent from April 11, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from January 1968 to January 1971 
and from July 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case returns to the Board following remands to the RO in 
May 1996, April 1998, and February 2001.  

The Board issued a decision on this claim in March 2000 in 
which, among other things, it denied a rating greater than 10 
percent.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In an October 
2000 Order, issued pursuant to a joint motion by the parties, 
the Court vacated that portion of the Board decision and 
remanded the matter to the Board for consideration of 
additional rating criteria.  In February 2001, the Board 
remanded the case to the RO for additional development and 
readjudication of the claim.  In an August 2001 rating 
decision, the RO granted an increased rating for the service-
connected hypertension, evaluated as 30 percent disabling 
from September 1988 and as 60 percent disabling from April 
2001.  The case is again before the Board for final appellate 
review.  

The Board notes that the RO originally established service 
connection for hypertension and assigned a noncompensable 
(zero percent) rating in an April 1976 rating decision.  
There was no other relevant correspondence from the veteran 
until the RO received the claim underlying this appeal in 
October 1992.  An August 1994 decision increased the 
disability rating to 10 percent effective from the date of 
the October 1992 claim.  However, on the most recent remand 
from the Board, the RO awarded an increased rating effective 
from September 1988, as stated above.  Typically, a grant of 
an increased rating may be effective no earlier than one year 
prior to receipt of the claim for an increase.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001).  
Accordingly, the Board will evaluate the veteran's 
hypertension based on evidence dated from October 1991 to the 
present.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The evidence reflects hypertension with diastolic 
pressure predominantly less than 100.  The record is 
essentially negative for symptoms associated with 
hypertension.  

3.  Chest X-rays inconsistently reflect cardiomegaly.  Heart 
sounds are routinely assessed as normal on examination.  
There is no evidence or allegation of any significant dyspnea 
on exertion associated with cardiovascular disability.  The 
August 1998 echocardiogram shows essentially normal heart 
size, with essentially normal size and function of the left 
ventricular chamber and an ejection fraction of 50 to 55 
percent.  The April 2001 VA examiner estimates that the 
veteran would be able to achieve four metabolic equivalents.  
There is no evidence of any congestive heart failure.  


CONCLUSION OF LAW

The criteria for a disability rating for hypertension greater 
than 30 percent before April 11, 2001 and greater than 60 
percent from April 11, 2001 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.104, Diagnostic Code 7007, 7101 (2001); 38 C.F.R. § 
4.104 (1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress amended VA law to eliminate 
the requirement for a well-grounded claim, enhance VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expand on VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
In addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 1993 rating decision, May 1993 statement of the case, 
and supplemental statements of the case dated through August 
2001, the RO provided the veteran and his representative with 
the applicable law and regulation and gave notice as to the 
evidence needed to substantiate the claim.  With respect to 
the duty to assist, the RO has secured all relevant VA 
treatment records and pertinent medical examinations with 
opinions.  Although the veteran has submitted some private 
medical evidence, he has not authorized VA to obtain any 
additional private records.  The Board is satisfied that the 
record is complete for rating purposes and that the duty to 
assist is satisfied.  Finally, the veteran has had ample 
opportunity over the course of this appeal to present 
evidence and argument in support of his claim.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

In an April 1976 rating action, the RO established service 
connection for hypertension and assigned a noncompensable 
rating.  The RO received a reopened claim from the veteran in 
October 1992.  

The RO obtained the veteran's VA medical records dated from 
January 1992 to October 1992.  January 1992 chest X-rays 
showed moderate cardiomegaly.  Electrocardiograms (EKGs) 
performed in January 1992 were interpreted as abnormal, 
suggesting inferior ischemia.  For evaluation of chest pain, 
the veteran underwent an exercise treadmill test in March 
1992, which was interpreted as negative.  Review of the 
records revealed 16 recorded blood pressure readings, none of 
which had a diastolic pressure of 100 or more.  

The RO's March 1993 rating decision denied a compensable 
rating for hypertension.  The veteran timely perfected an 
appeal of that decision.  In his April 1993 notice of 
disagreement and June 1993 substantive appeal, he stated that 
he had taken hypertension medication for years.  He 
reiterated that statement during his November 1993 personal 
hearing.  During the hearing, the veteran submitted a VA 
outpatient record dated in November 1993 showing blood 
pressure of 136/94.  

Pursuant to the Hearing Officer's decision, an August 1994 
rating decision established a 10 percent rating for 
hypertension.  

Private medical records submitted by the veteran in July 1996 
included blood pressure readings from the 1970s.  Similarly, 
records from Walter Reed Army Medical Center showed readings 
from the 1980s.  A report of VA chest X-ray dated in April 
1991 included findings of borderline cardiomegaly.  

The veteran underwent VA evaluation for chest pain September 
1994.  He denied any associated shortness of breath.  Blood 
pressure was 108/60.  Cardiac catheterization showed normal 
left ventricular function.  The pain was determined to be 
non-cardiac in nature.  Chest X-rays taken in August 1996 
were normal.  

During the September 1996 VA examination, the veteran related 
a long history of hypertension, for which he took medication, 
and occasional dizziness.  Blood pressure was recorded as 
150/90.  Other relevant examination findings were normal.  

The veteran underwent another VA examination in April 1997.  
The examiner reviewed the veteran's chart and claims folder.  
It was noted that chest X-rays dated in January 1997 
indicated cardiomegaly.  Eight blood pressure readings were 
taken, none of which had a diastolic pressure of 100 or more.  
Physical examination was normal.  The assessment was 
hypertension controlled on medication, with no evidence or 
renal or ophthalmologic end organ damage.  

The report of the May 1997 VA examination indicated that the 
examiner reviewed the veteran's claims folder and chart.  The 
veteran continued to take hypertension medication.  He had 
occasional headaches and atypical chest pain, but no 
dizziness.  Cardiac catheterization in September 1994 was 
normal.  January 1997 chest X-rays showed cardiomegaly.  
Blood pressure at that time was 142/88.  Relevant findings on 
examination were unremarkable.  The examiner commented that 
cardiomegaly was common with hypertension, as well as with 
numerous other disorders or conditions, both congenital and 
acquired.  She explained that cardiomegaly was part of the 
hypertensive disease.  

In March 1998, the veteran had a Board hearing before the 
undersigned Member.  His dosage of hypertension medication 
was recently increased in order to treat worsening diastolic 
pressure.  He had cardiomegaly.  The veteran walked on a 
treadmill at home.  He usually stopped due to pain from a 
different medical condition, though he did get short of 
breath and tired easily.  

Review of VA medical records from the Outpatient Clinic dated 
from May 1997 to March 1999 revealed 18 blood pressure 
readings, none of which had diastolic pressure of 100 or 
more.  Records from the Medical Center dated from April 1997 
to February 1998 showed 24 blood pressure readings, none of 
which had diastolic pressure of 100 or more.  Findings with 
respect to cardiac function were unremarkable.  During an 
October 1997 evaluation, the veteran denied any chest pain, 
dyspnea on exertion, or other symptoms.  Blood pressure was 
155/90.  Chest X-rays showed normal heart size.  Urinalysis 
showed significant proteinuria.  Blood tests were normal.  In 
January 1999, the veteran reported feeling flushed and 
anxious and believed that his blood pressure was elevated.  
Notes dated in February and March 1999 reflected complaints 
of headaches.     

The veteran was afforded another VA examination in June 1998.  
The examiner reviewed his claims folder and chart and 
discussed pertinent medical history, which was unchanged from 
prior examinations.  Blood pressure was recorded as 142/90, 
136/92, and 136/88.  There were no relevant abnormalities 
found on examination.  The examiner noted that chest X-rays 
taken in October 1997 were normal.  Laboratory tests showed 
trace urine protein, which was within normal limits.  An 
August 1998 echocardiogram ordered in connection with the VA 
examination revealed normal size of the left ventricular 
chamber and an ejection fraction of 50 to 55 percent (notes 
indicated that normal was greater than 50 percent).  The 
remaining findings were essentially normal.  

During a June 1999 personal hearing, the veteran stated that 
his hypertension was currently under control.  He had not had 
any chest pain for quite a while.  He stated that the 
cardiomegaly was moderate and did not have any effect.   

In January 2001, the veteran submitted duplicates of VA or 
Walter Reed Army Medical Center already of record.  

VA records from April 1999 to November 2001 included 28 blood 
pressure readings.  There were two readings with diastolic 
pressure of 100 more: 166/104 in February 2000 and 155/102 in 
May 2001.  Findings with respect to cardiac function were 
unremarkable.  Results from thallium stress test performed in 
August 2000 were interpreted as probably normal.  Cardiac 
findings from chest X-rays dated in January 2001 were limited 
to tortuous aorta.  In December 1999, the veteran reported a 
two or three day history of right-sided headache with upper 
back tightness.  The assessment was tension headaches.  He 
reported having sinus headache in September 2000.  In 
November 2000, the veteran described having lower neck and 
occipital headaches.  Notes dated in February 2001 indicated 
that the headaches resolved with stretching and relaxation 
exercises.  In April 2001, the veteran reported having severe 
headaches for four days.  The headaches also affected the 
neck and right shoulder.   

The veteran underwent a VA examination in April 2001.  The 
examiner reviewed the veteran's claims folder and medical 
chart for the examination.  He also discussed findings from 
previous relevant studies and X-rays.  It was noted that the 
veteran had persistent proteinuria on urinalysis with normal 
blood urea nitrogen (BUN) and creatinine.  Blood pressure on 
examination was recorded as 152/100, 140/100, and 150/110.  
The heart had regular rhythm, without murmur, gallop, clicks, 
or rubs.  The examiner commented that the veteran had a 
documented history of cardiomegaly, which was as likely as 
not related to his hypertension.  He added that the 
proteinuria with normal BUN and creatinine was also as likely 
as not related to the hypertension.  Because the veteran was 
unable to perform an exercise treadmill test due to pain from 
an unrelated disability, the examiner estimated that the 
veteran could probably achieve four metabolic equivalents 
(METs).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's hypertension is evaluated under Diagnostic Code 
(Code) 7101, hypertensive vascular disease.  38 C.F.R. § 
4.104.  The RO also evaluated the disability as analogous to 
hypertensive heart disease, Code 7007.  During the pendency 
of the veteran's appeal, VA promulgated new regulations 
amending the criteria for rating cardiovascular disorders, 
effective January 12, 1998.  See 62 Fed. Reg. 65,207 (1997) 
(codified at 38 C.F.R. pt. 4).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to January 12, 1998, the Board may apply 
only the previous version of the rating criteria.  As of 
January 12, 1998, the Board must apply whichever version of 
the rating criteria is more favorable.

The Board notes that the RO considered the amended 
regulations in its August 2001 rating action and supplemental 
statements of the case dated from March 1999.  Accordingly, 
the Board may similarly consider each version of the 
regulations without determining whether the veteran will be 
prejudiced thereby.  Bernard, 
4 Vet. App. at 392-94. 

The previous version of Code 7101 provides for a 20 percent 
rating for hypertension with diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating is 
assigned when there is diastolic pressure predominantly 120 
or more and moderately severe symptoms.  A maximum schedular 
rating of 60 percent is in order when there is diastolic 
pressure predominantly 130 or more and severe symptoms.  
38 C.F.R. § 4.104 (1997).    

The amended version of Code 7101 provides for evaluation of 
isolated systolic hypertension, which is not applicable in 
this case.  Otherwise, the rating criteria are similar, but 
limited to results from blood pressure readings: a 20 percent 
rating for hypertension with diastolic pressure predominantly 
110 or more; a 40 percent rating is assigned when there is 
diastolic pressure predominantly 120 or more; and a 
60 percent rating when there is diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104 (2001).  

The previous version of Code 7007 provides a minimum 30 
percent rating for hypertensive heart disease with definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, and moderate dyspnea on exertion.  A 60 percent 
rating is appropriate when there is marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beat is beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, and more than light manual labor is 
precluded.  A 100 percent rating is assigned for hypertensive 
heart disease with definite signs of congestive failure and 
more than sedentary employment is precluded.  38 C.F.R. § 
4.104 (1997).   
 
Under the amended version of Code 7007, a 30 percent 
evaluation is assigned when a workload of greater than five 
METs but not greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted when there is evidence of more than one 
episode of acute congestive heart failure in the past year, 
or; a workload of greater than three METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is in order when there is chronic congestive heart 
failure, or; a workload of three METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Note 2 to the rating schedule states 
that one MET is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  38 C.F.R. § 4.104 
(2001).  

Initially, evaluating the disability under Code 7101, the 
Board finds that there is no basis for an increased rating 
under either version of the rating criteria for any time 
before or after January 12, 1998.  The evidence does not show 
hypertension with diastolic pressure predominantly 120 or 
more.  In fact, for the relevant time period, of the more 
than 100 blood pressure readings recorded, there were only 
four instances of diastolic pressure of 100 or more and only 
one instance of diastolic pressure of 110 or more.  Moreover, 
the record is essentially negative for symptoms associated 
with hypertension.  The veteran's headaches are generally 
tension or musculoskeletal in nature or associated with sinus 
disease.  Chest pain has not been associated with 
cardiovascular disability.  There are only infrequent reports 
of dizziness.  Accordingly, the Board finds no basis for any 
increase in disability evaluation under Code 7101.  38 C.F.R. 
§ 4.7.  

Similarly, the Board finds no basis for an increased rating 
for any time period under either version of Code 7007.  With 
respect to the previous rating criteria, evidence of record 
does document cardiomegaly, though not consistently.  
Physical evaluation of heart sounds are routinely assessed as 
normal.  As discussed above, there are no blood pressure 
readings reflecting diastolic pressure of 100 or more.  In 
addition, there is no evidence or allegation of any 
significant dyspnea on exertion associated with 
cardiovascular disability.  With respect to the amended 
rating criteria, the August 1998 echocardiogram shows 
essentially normal heart size, with essentially normal size 
and function of the left ventricular chamber and an ejection 
fraction of 50 to 55 percent.  Again, chest X-rays are 
variably interpreted as showing cardiomegaly.  The April 2001 
VA examiner estimated that the veteran would be able to 
achieve four METs.  There is no evidence of any congestive 
heart failure.  Therefore, considering the evidence both 
before and after April 11, 2001 in light of both versions of 
the rating criteria, the Board cannot conclude that the 
disability picture at any time more closely approximates the 
criteria for a higher evaluation.  38 C.F.R. § 4.7.    

The Board notes that the April 2001 VA examiner associated 
proteinuria with the veteran's hypertension.  Accordingly, 
the RO considered the rating the veteran's disability as 
renal dysfunction pursuant to 38 C.F.R. § 4.115a.  It is 
emphasizes that, due to close interrelationship of 
cardiovascular disabilities, separate ratings are not 
assigned for disability from heart disease and any form of 
nephritis.  38 C.F.R. 
§ 4.115.  Thus, in this case, the Board would have to find 
that the veteran's disability is more analogous to renal 
dysfunction than hypertensive vascular disease or 
hypertensive heart disease to evaluate the disability under 
38 C.F.R. § 4.115a.  See generally 38 C.F.R. § 4.20 (an 
unlisted disability is rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location).  In this case, review of the record 
fails to reveal evidence of associated renal dysfunction and 
related symptoms to warrant evaluation under 38 C.F.R. 
§ 4.115a.  Therefore, the Board has evaluated the disability 
as discussed above.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating for hypertension 
greater than 30 percent before April 11, 2001 and greater 
than 60 percent from April 11, 2001.  38 C.F.R. § 4.3.  The 
appeal is denied.  


ORDER

A disability rating for hypertension greater than 30 percent 
before April 11, 2001 and greater than 60 percent from April 
11, 2001 is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

